Citation Nr: 0010458	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
February 1987 and from April 1987 to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  His testimony that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

At a hearing before the undersigned in February 2000, the 
veteran testified that he was scheduled to undergo a private 
orthopedic examination for evaluation of his right knee 
disability later that month.  Records of this examination 
have not been associated with the claims folder.  VA's duty 
to assist extends to obtaining pertinent treatment records of 
which it becomes aware at any time in the appeals process.  
Murincsak v. Derwinski, 2 Vet App 363 (1992).

In view of the foregoing, this case must be remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right knee disability since July 1998, 
including information pertinent to the 
reported orthopedic examination on 
February 29, 2000.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  If additional records are obtained, 
the veteran should be afforded an 
appropriate examination to evaluate the 
current severity of his right knee 
disability.  The examiner should review 
the claims folder before the examination.  
The examiner should report the range of 
motion in the right knee in degrees, and 
determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion as to 
whether the veteran's right knee 
disability is manifested by arthritic 
changes, subluxation or lateral 
instability.  If the disability is 
manifested by subluxation or lateral 
instability, the examiner should express 
an opinion as to the severity of such 
subluxation or lateral instability.

3.  The RO should ensure that the 
development requested above has been 
completed to the extent possible, and 
thereafter review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised of the provisions of 38 
C.F.R. § 3.655 (1999), which provide for adverse consequences 
where a veteran fails, without good cause, to report for 
scheduled examinations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


- 1 -


